FILED
                                                                       JULY 18, 2019
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )         No. 36643-0-III
                     Respondent,             )
                                             )
       v.                                    )
                                             )
SCOTT EUGENE RIDGLEY,                        )         UNPUBLISHED OPINION
                                             )
                     Appellant.              )

       KORSMO, J. — Scott Ridgley appeals from three drug convictions entered after his

community correction officer (CCO) opened Ridgley’s safe and found controlled

substances. We affirm the convictions, but remand for the trial court to reconsider certain

legal financial obligations (LFOs) in light of statutory amendments.

                                         FACTS

       A woman arrested on an outstanding warrant advised Centralia Police Detective

Adam Haggerty that she and her roommate had purchased drugs from a house on Gish

Road and showed the building to the detective. The detective learned that Ridgley lived

at the house and was on community custody for a prior drug conviction.

       Detective Haggerty alerted CCOs Errol Shirer and Kaylyn Lucas about the

information he had received concerning the drug sales. Shirer visited the woman in the
No. 36643-0-III
State v. Ridgley


jail and decided to search Ridgley’s residence for evidence that he was violating his

conditions of release. Shirer then checked Ridgley’s file and determined that Ridgley

was in violation of his community custody for not being in treatment.

       Shirer decided to search Ridgley’s residence due to the report from the woman and

the community custody violation. He was accompanied at the Gish Road location by

Lucas, Haggerty, and another police officer. Shirer directed Ridgley to provide a urine

sample. He did so; the sample field-tested positive for methamphetamine. Ridgley

admitted that he had recently used the drug. Shirer arrested Ridgley and placed him in

handcuffs.

       Haggerty and Shirer spoke with Misty Raines, another person present at the Gish

Road house. Despite being told by Ridgley not to speak to them, Raines told the

detective that there was a meth pipe on a shelf in Ridgley’s master bedroom, and also told

Shirer that she believed there were cash, guns, and drugs in a safe in that room. Shirer

searched the house.

       The CCOs found a safe in the master bedroom. After consulting with a

supervisor, they took the safe out in the yard and broke it open. Inside were several

ounces of apparent methamphetamine, 135 pills in a container, blister packs of pills, and

approximately $8,500 in cash. A search warrant was obtained. The contents of the safe

constituted the vast majority of the items seized.



                                             2
No. 36643-0-III
State v. Ridgley


       Charges of possession of methamphetamine with intent to deliver, possession of

Oxycodone with intent to deliver, and possession of Hydromorphone were filed. Ridgley

filed a motion to suppress the fruits of the search. After conducting a CrR 3.6 hearing,

the trial court denied the motion and entered appropriate findings.

       The case proceeded to bench trial. The judge convicted Ridgley as charged and

later entered findings required by CrR 6.1(d). The court imposed concurrent sentences of

96 months. Ridgley then timely appealed.

       The case was administratively transferred from Division Two to Division Three.

A panel of this court considered the appeal without hearing argument.

                                        ANALYSIS

       Mr. Ridgley’s appeal challenges the legality of the search of the Gish Road

residence and some of the LFOs imposed by the trial court. We consider first his search

argument before turning to the LFO question. We then briefly discuss one of the issues

raised in Mr. Ridgley’s statement of additional grounds (SAG).

       Search by CCO

       Mr. Ridgley argues that the CCO lacked a reasonable basis to conduct the search

of his residence. His argument fails because the bulk of the trial court’s findings are

backed by substantial evidence and support the basis for the search.

       We review findings entered following a CrR 3.6 hearing for substantial evidence.

State v. Hill, 123 Wash. 2d 641, 644, 870 P.2d 313 (1994). “Evidence is substantial when it

                                             3
No. 36643-0-III
State v. Ridgley


is enough ‘to persuade a fair-minded person of the truth of the stated premise.’” State v.

Garvin, 166 Wash. 2d 242, 249, 207 P.3d 1266 (2009) (quoting State v. Reid, 98 Wash. App.
152, 156, 988 P.2d 1038 (1999)). The appellate court reviews de novo the conclusions

derived from the factual findings. State v. Armenta, 134 Wash. 2d 1, 9, 948 P.2d 1280

(1997).

        Mr. Ridgley assigns error to findings of fact 1.2, 1.3, 1.7, 1.14, and 1.15. His

challenge to the first three findings takes issue with the determination that the detective

and CCO were told that drugs had been purchased at the Gish Road address instead of

having been purchased from someone living at that address. His argument is correct.

The arrestee merely indicated that she purchased from someone living there rather than

stating that the purchases had taken place there. However, this factual error is of no

consequence. The information still tied drug sales to a resident of the Gish Road house,

but also was not a basis for the search of that residence.

        He challenges findings 1.14 and 1.15 to the extent that they indicate Raines

informed the detective and the CCO that there was methamphetamine and cash in the safe

in Ridgley’s bedroom. In fact, Raines had said that she believed there might be drugs and

cash in the safe. Ridgley is correct that these findings overstate what Raines actually

said.

        Nonetheless, the errors Ridgley has identified are insignificant. Washington

recognizes that probationers and parolees have a diminished right of privacy that permits

                                              4
No. 36643-0-III
State v. Ridgley


a warrantless search based on probable cause. State v. Lucas, 56 Wash. App. 236, 239-240,

783 P.2d 121 (1989). Parolees and probationers have diminished privacy rights because

they are persons whom a court has sentenced to confinement but who are serving their

time outside the prison walls. Therefore, the State may supervise and scrutinize a

probationer or parolee closely. Id. at 240. Nevertheless, this diminished expectation of

privacy is constitutionally permissible only to the extent necessitated by the legitimate

demands of the operation of the parole process. State v. Parris, 163 Wash. App. 110, 118,

259 P.3d 331 (2011); State v. Simms, 10 Wash. App. 75, 86, 516 P.2d 1088 (1973).

       RCW 9.94A.631 governs supervision of felons under the Sentencing Reform Act

of 1981, ch. 9.94A RCW. It provides:

       If an offender violates any condition or requirement of a sentence, a
       community corrections officer may arrest or cause the arrest of the offender
       without a warrant, pending a determination by the court or by the
       department. If there is reasonable cause to believe that an offender has
       violated a condition or requirement of the sentence, a community
       corrections officer may require an offender to submit to a search and
       seizure of the offender’s person, residence, automobile, or other personal
       property.

       The statute’s “reasonable cause” requirement means that an officer must have a

“well-founded suspicion that a violation has occurred.” State v. Massey, 81 Wash. App.
198, 200, 913 P.2d 424 (1996). This reasonable suspicion standard requires an officer to

have “specific and articulable facts” on which to act and permits “rational inferences”

from those facts. Parris, 163 Wash. App. at 119. “Articulable suspicion” is defined as a


                                             5
No. 36643-0-III
State v. Ridgley


substantial possibility that criminal conduct has occurred or is about to occur. State v.

Kennedy, 107 Wash. 2d 1, 6, 726 P.2d 445 (1986). The officer also must establish a nexus

between the property searched and the suspected probation violation. State v. Cornwell,

190 Wash. 2d 296, 304, 412 P.3d 1265 (2018).

       First, a CCO must have “reasonable cause to believe” a probation violation
       has occurred before conducting a search at the expense of the individual’s
       privacy. RCW 9.94A.631(1). This threshold requirement protects an
       individual from random, suspicionless searches. Second, the individual’s
       privacy interest is diminished only to the extent necessary for the State to
       monitor compliance with the particular probation condition that gave rise to
       the search. The individual’s other property, which has no nexus to the
       suspected violation, remains free from search.

Id.

       Here, CCO Shirer had received a report that someone at Ridgley’s address was

dealing drugs and that Ridgley had not reported for drug treatment. Random urinalysis

testing was a condition of Ridgley’s supervision. Under these facts, Shirer had a reason

to ask Ridgley to provide a urine sample for testing. When the test result was positive,

Ridgley admitted to having recently used methamphetamine, a violation of his

community supervision.

       On these facts, Shirer had reasonable grounds to search Ridgley’s residence to see

if more controlled substances might be found. The tip that the safe might contain drugs




                                             6
No. 36643-0-III
State v. Ridgley


and cash justified the search of that object.1 The search was justified by RCW 9.94A.631

and Cornwell.

       The trial court did not err in denying the CrR 3.6 motion to suppress the fruits of

the search.

       LFOs

       Mr. Ridgley next argues that because he was found indigent for purposes of

appeal, the trial court erred in imposing LFOs against him. In light of State v. Ramirez,

191 Wash. 2d 732, 426 P.3d 714 (2018), the State concedes that this matter should be

remanded for hearing. We agree.

       Ramirez ruled that the 2018 legislative reform of financial obligations imposed in

criminal cases applied retroactively to cases on appeal. Id. at 747. Here, the trial court

imposed only fees that were mandatory prior to Ramirez. Now, the filing fee and the

DNA collection fee are waivable under certain conditions. In light of the possible merit

of Mr. Ridgley’s claims, the State agrees that the trial court should consider the claims

due to Ramirez. We, therefore, remand the issue to the superior court for consideration.

       Statement of Additional Grounds

       In his SAG, Mr. Ridgley raises eight claims. All but one fail because they are

either repetitious of arguments made by counsel, are dependent on facts outside the


       1
       Appellant does not challenge the reasonableness of the forced opening of the safe
and we do not express any opinion on that topic.

                                             7
No. 36643-0-III
State v. Ridgley


record, are not properly identified in the record of this case, or are insufficiently briefed.

RAP 10.10(c).

       The one issue we can address is Mr. Ridgley’s challenge to the sufficiency of the

evidence to support the two possession with intent to deliver charges. He argues there is

insufficient evidence that he intended to deliver the methamphetamine or the Oxycodone.

Properly viewed, the evidence supported the bench verdict.

       Long settled standards govern our review of this contention. “Following a bench

trial, appellate review is limited to determining whether substantial evidence supports the

findings of fact and, if so, whether the findings support the conclusions of law.” State v.

Homan, 181 Wash. 2d 102, 105-106, 330 P.3d 182 (2014) (citing State v. Stevenson, 128
Wash. App. 179, 193, 114 P.3d 699 (2005)). In reviewing insufficiency claims, the

appellant necessarily admits the truth of the State’s evidence and all reasonable

inferences drawn therefrom. State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068

(1992). Finally, this court must defer to the finder of fact in resolving conflicting

evidence and credibility determinations. State v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d
850 (1990).

       Here, Mr. Ridgley possessed several ounces of methamphetamine and 135

Oxycodone pills. Detective Haggerty testified that both of these were large amounts

beyond what would be possessed for personal use. The trier-of-fact was permitted to

credit this information. Id. Accordingly, the evidence allowed the trial judge to find that

                                               8
No. 36643-0-III
State v. Ridgley


the intent to deliver element was proved beyond a reasonable doubt. The evidence,

therefore, was sufficient to support the bench verdicts on these counts.

       The convictions are affirmed. Remanded for consideration of the LFO challenges.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




      Pennell, J.




                                             9